Title: To James Madison from Edmund Randolph, 29 November 1782
From: Randolph, Edmund
To: Madison, James


My dear sir
Pettus’s Nov: 29. 1782.
I yesterday saw Mr. Jefferson, to whom it was unnecessary to add incentives to his acceptance of his plenipotentiaryship. He purposes to enter upon it, and with as much expedition, as his private affairs will suffer. He adopts the route by Philadelphia, as essential to his information. His eldest daughter will accompany him. I promised to spend the evening of the morrow with him but as the state of my aunt’s health requires my immediate attendance on her, I shall refer him to you for the communication of characters and the intelligence; suitable to his errand.
I fear, that my letter by the last post, inclosing the new cypher may have miscarried in its way from hence to the post office. But as I cannot hear anything of it I am hopeful, that it will salute you on monday; and on this supposition I shall envelop a part of this letter in it.
A day is assigned for an inquiry into the letter of doctor Lee. I have been told and believe, (but I did not collect the fact from any person who [was?] present when the motion was made in the house of delegates.) that it was opposed by himself and his brother In this no palliation was said to be used; but the opposition proceeds principally from an aversion that the letter itself should be inspected. This would imply, that something more malignant lurks behind But you, who know the course of Zeal and resentment, unsupported by a digested plan of attack, need not be taught, how little fruit can be reaped against an industr[ious] man keen in his own defence Mr. Pa[ge] to [whom] the obnoxious epistle was written has never appeared during the session. Much irritation prevails and Henry alone is wanting to give a coup de grace to his existence as a delegate.
Mr. Mercer’s project of a bank is postponed until the next session: but his scheme for a select militia; which, I mentioned in my last, will probably succeed.
On the other side you will see a declaration in detinue, which my clerk drew supposing this side to be blank. Pass on then to the next.
Capt. Marshall, a promising young gentleman of the law is elected into the privy council vice Colo. Banister.
